United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41106
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ERNESTO ALVARADO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:03-CR-58-2
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Ernesto Alvarado appeals his sentence following a guilty

plea to possession with intent to distribute cocaine.      See

21 U.S.C. § 841(a)(1), (b)(1)(A).   Alvarado challenges the

district court’s finding that he did not meet the requirement of

the “safety valve” provision, U.S.S.G. § 5C1.2(a)(5), that he

truthfully provide the Government with all information and

evidence he had concerning the offense.   Because Alvarado was

found not credible, the district court did not err in finding


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41106
                               -2-

that Alvarado did not meet the safety valve criteria in U.S.S.G.

§ 5C1.2 which would qualify him for a two-level downward

adjustment pursuant to U.S.S.G. § 2D1.1(b)(6).   See United States

v. Solis, 169 F.3d 224, 226 (5th Cir. 1999); United States v.

Flanagan, 80 F.3d 143, 145-47 (5th Cir. 1996).

     AFFIRMED.